Not for Publication in West's Federal Reporter

            United States Court of Appeals
                         For the First Circuit


No. 16-1325

                                VALERIE PAGE,

                          Plaintiff, Appellant,

                                       v.

                                AMTRAK, INC.,

                           Defendant, Appellee.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                    Before

                 Thompson and Kayatta, Circuit Judges,
                    and Barbadoro, District Judge.


     Anthony J. Sineni III, with whom Law Offices of Anthony J.
Sineni III was on brief, for appellant.
     John J. Bonistalli, with whom Jennifer Lee Sage and Law
Offices of John J. Bonistalli were on brief, for appellee.


                             November 18, 2016





    Of the District of New Hampshire, sitting by designation.
              THOMPSON,     Circuit   Judge.    This     wrongful     death    case

arises from the death of Sean Page, who was struck by Amtrak's

Downeaster train on April 16, 2012, while he was crossing railroad

tracks in Biddeford, Maine.           Faced with a lawsuit filed by Valerie

Page ("Page"), decedent's wife and personal representative, Amtrak

moved for summary judgment.           Although Page labored to convince us

-- and the district court -- otherwise, the legal issues are

straightforward, and the district court appropriately granted

summary judgment in favor of Amtrak because Amtrak did not owe a

duty to this pedestrian.

              Page appealed the district court's grant of summary

judgment, arguing, inter alia, that Sean Page had a superior right

to use the area in which the accident occurred ("the premises")

regardless of who owned it, and that there are material disputes

of fact regarding negligence.

              But having carefully reviewed the papers and Maine's

old, but still controlling, case law and statutes, we see no reason

to disturb the district court judge's well-reasoned and thorough

decision. And "when lower courts have supportably found the facts,

applied   the       appropriate    legal    standards,     articulated        their

reasoning clearly, and reached a correct result, a reviewing court

ought   not    to   write    at   length   merely   to   hear   its   own     words

resonate."      In re Brady-Zell, 756 F.3d 69, 71 (1st Cir. 2014)

(citing cases).       We therefore affirm the entry of summary judgment


                                       - 2 -
substantially on the basis of Judge Hornby's comprehensive opinion

with respect to the lack of a duty owed, adding only a few of our

own thoughts for good measure.

             In our view, this case begins and ends with the first

principle of negligence:        there must be "a duty of care owed to

the plaintiff."    Bell ex rel. Bell v. Dawson, 82 A.3d 827, 831–32

(Me. 2013).     Here, Amtrak owed no such duty:     Maine law explains

that "[a] person may not, without right, stand or walk on a

railroad track . . . except by railroad conveyance."1           Me. Rev.

Stat. Ann. tit. 23, § 7007(1) (2015).        Page tells us that § 7007

does not apply because Amtrak has not established ownership of the

premises, but § 7007 does not require Amtrak to prove ownership.

Moreover, as Judge Hornby well explained, Page failed to show any

right on the part of Sean Page to cross, stand, or walk on the

premises.    So it does not matter whether Amtrak owned the premises

-- under § 7007, Amtrak did not owe Sean Page a duty.

             Like the district court, we think it is "unnecessary to

make th[e] distinction" between trespasser, licensee, or invitee;

even if Amtrak was the owner of the premises, Maine case law makes

it plain that Amtrak is not obligated to stop trains to accommodate

pedestrians    crossing   the    tracks,   especially   at   undesignated

crossings.    "It is the duty of the traveler on the highway to wait


1 "Conveyance" here means some mechanism that would carry an
individual.


                                   - 3 -
for the train.   The train has the preference and the right of way."

Smith v. Me. Cent. R.R. Co., 32 A. 967, 970 (Me. 1895) (citations

omitted).    A traveler or would-be traverser of the tracks "should

not venture upon the track or crossing until it is made reasonably

plain that he can go over without risk of collision."     Hesseltine

v. Me. Cent. R.R. Co., 154 A. 264, 266 (Me. 1931); see also Ham v.

Me. Cent. R.R. Co., 116 A. 261, 263 (Me. 1922) ("It is the duty of

the traveler on the highway to wait for the train.").      And "[i]t

is common knowledge that people frequently walk on railroad tracks,

and, if locomotive engineers were bound to stop or decrease speed

every time they saw a person on the track, the operation of the

railroad would be greatly hindered, to the detriment of the

public."    Copp v. Me. Cent. R.R. Co., 62 A. 735, 736 (Me. 1905).

            We need not address Page's other arguments -- that Amtrak

created an unreasonable hazard and had a duty to warn, or that

Amtrak operates its trains so fast that they cannot stop for

pedestrians -- because Judge Hornby's analysis correctly disposed

of each.

            Meanwhile, we decline to address Page's implied-invitee

argument because it was not raised below.2       See McCoy v. Mass.

Inst. of Tech., 950 F.2d 13, 22 (1st Cir. 1991) (citing cases)




2 As Judge Hornby observed, "[t]he plaintiff has taken the
definitive position that this is not a case of an implied invitee."


                                - 4 -
(“It is hornbook law that theories not raised squarely in the

district court cannot be surfaced for the first time on appeal.”).

            Finally, we do not weigh in on the topic of a duty being

owed by Sean Page, which the district court took as established.

True, "[a] collision at a railroad crossing is prima facie evidence

of negligence on the part of the traveler[,]" Hooper v. Bos. & Me.

R.R. Co., 17 A. 64, 65 (Me. 1889), but this component of the

analysis is of no moment because Amtrak owed no duty in the first

instance.

            Affirmed, and each party shall bear its own costs.




                                - 5 -